El Juez Pbesidente SR. Heenández,
emitió la opinión del tribunal.
En 25 de febrero de 1914 la corporación Plazuela Sugar Company, con domicilio en esta ciudad de San Juan, presentó demanda ante la Corte de Distrito del Distrito Judicial de *46Arecibo, contra Juan Garcia Siberio, con súplica de que éste fuera condenado a pagar a la demandante la suma de $4,200.16, intereses al 12 por ciento anual desde julio 14 de 1913 basta la fecha de la ejecución de la sentencia, cos-tas, gastos y desembolsos del juicio, y honorarios del abogado del demandante.
La demanda, además de la alegación relativa a la capaci-dad legal de la demandante, contiene las siguientes alega-ciones :
(а) Que por escritura No. 27 otorgada en San Juan el 13 de octubre de 1910 ante el Notario Don Domingo Massari, el demandado Juan García Siberio reconoció adeudar a la corporación demandante la suma de $5,000 que le fueron en-tregados y que se obligó a devolver en 31 de junio de 1911 con el interés anual de 12 x->or ciento.
(б) Que el demandado García Siberio garantizó el prés-tamo con primera hipoteca sobre dos fincas, una .de ellas de 47 cuerdas do terreno y la otra de 41 cuerdas con 30 cén-timos de otra, radicadas ambas en el barrio de “Los Cocos,” término municipal de Quebradillas.
(c) Que vencido el plazo de la deuda estipularon ambas partes que el demandado la satisfaría durante la zafra de 1912 y 1913, mediante entrega de partidas de cañas de azú-car, cuyas partidas se irían abonando- por el demandante al demandado' hasta la extinción de la deuda.
(d) Que el demandado García Siberio entregó a la cor-poración demandante en distintas ocasiones varias partidas de cañas de azúcar cuyo importe le fué abonado en cuenta corriente, resultando en 14 de julio de 1913 un saldo a favor del demandante y en contra del demandado de $4,200.16.
(e) Que la suma expresada no ha sido pagada en todo ni en parte por el demandado, no obstante haber sido reque-rido para ello.
A la expresada demanda fué unida, haciéndose parte de ella, la escritura mencionada de 13 de octubre de 1910.
En esa escritura intervinieron como partes otorgantes, *47Juan Garcia Siberio y José Ruiz Soler, el primero por su propio dereclio y también en concepto de heredero de José Luciano García y Roca, y además como padre con patria potestad sobre sus menores hijos, Juan, María del Rosario, María Constanza, Emilio, y Carmen Virginia García y Roca; y el segundo, o sea Ruiz Soler, en concepto de director y sub-secretario de Plazuela Sugar Company.
En el mismo documento se hicieron constar los siguientes hechos:
Ia. Que Juan García Siberio posee en común y proindi-viso con sus menores hijos Juan, María del Rosario, María Constanza, Emilio y Carmen Virginia García y Roca las dos fincas rústicas descritas en la demanda.
2a. Que los predios descritos fueron adquiridos por Juan García Siberio durante su matrimonio con Juana Roca Díaz, y por fallecimiento de ésta sus hijos quedaron dueños de una participación proindivisa por partes iguales en la mitad de cada una de dichas fincas, y por haber sallecido con poste-rioridad a la madre, sin descendientes, el hijo nombrado José Luciano, la participación a éste correspondiente pasó por título de. her encía a su padre el otorgante, dueño ya de la otra mitad proindivisa de cada una de las fincas.
3°. Que Juan García Siberio, en las representaciones ya indicadas, confiesa haber recibido de Plazuela Sugar Company la cantidad de $5,000 en calidad de préstamo, para aten-der al cultivo de las repetidas fincas y de otras que no son objeto de la escritura, por cuya razón se reconoce deudor-ele dicha suma en las mismas representaciones que ostenta a Plazuela Sugar Company, con más sus intereses al 12 por ciento anual pagaderos por mensualidades vencidas y a con-tar desde el día 13 de octubre de 1910.
4°. Que para garantizar a Plazuela Sugar Company el pago de los $5,000 así como de $300 más para intereses, y $200 para gastos y costas en caso de reclamación judicial, constituye hipoteca voluntaria a favor de la Plazuela Sugar Company sobre las fincas, tanto por la participación de que *48es dueño como por la correspondiente a sus menores hijos, después de haber obtenido la autorización judicial necesaria.
5o. Que la primera finca responderá de $2,500 de capital, ¡de $150 para interess, y de $100 para gastos y costas,, y la segunda responderá de las mismas sumas y por idénticos conceptos, en caso de reclamación judicial.
6o. Que la hipoteca se constituye sobre las dos fincas hasta el día 31 de junio del año 1911 en que vencerá la deuda y deberá ser satisfecha por el deudor con sus intereses, a lo que se obliga el Sr. García en las representaciones con que aparece, entendiéndose que, si vencida la expresada fecha, no.fuere pagada la cantidad adeudada, quedará la corpora-ción acreedora en libertad de ejecutar la finca hipotecada para hacer efectivo el crédito.
El demandado opuso a la demanda la excepción pre-via de que no aduce hechos suficientes para determinar una causa de acción, y desestimada dicha excepción por orden de 4 de mayo de 1914, el demandado contestó la demanda ne-gando general y especialmente todas y cada una de las ale-gaciones esenciales contenidas en la misma.
Celebrado el juicio sin asistencia de la parte demandada, la Corte de Distrito de Arecibo dictó sentencia en 11 de julio de 1914 declarando con lugar la demanda y ordenando en su consecuencia que la demandante, Plazuela Sugar Company, recobre del demandado, Juan García Siberio, la suma de $4,200.16 con el interés del 6 por ciento anual, a contar del mes de julio de 1913, con las costas a cargo del deman-dado.
Contra esa sentencia interpuso la representación del de-mandado recurso de apelación para ante esta Corte Suprema, alegando como motivos legales para su revocación, que los menores hijos del apelante llamados Juan, María del Bosa-rio, María Constanza, Emilio y Carmen Virginia García Boca, son partes necesarias en la acción promovida, sin que, por tanto, su padre, único demandado, pudiera ser condenado en modo alguno al pago de la suma reclamada, y que el fallo *49pronunciado contra Juan G-arcía Siberio no está sostenido por la prueba.
En cuanto al primer motivo- del recurso, es indudable que la excepción de que existe defecto de partes demanda-das, comprendida en el número 4 del artículo 105 del Código de Enjuiciamiento Civil, debe ser alegrada ante el tribunal sentenciador, bien antes de contestar la demanda cuando re-sultare del contenido de ésta, bien en la contestación, cuando-aquel defecto no apareciere de la misma demanda. Articuló-los.
Y para el caso de que no se presentare impugnación ni ni por medio de excepción previa ni al contestar la demanda, establece categóricamente el artículo 109 del mismo código, que deberá entenderse que el demandado renuncia a ello, salvo únicamente la objeción, a la competencia de la corte, y la de que la demanda no expone hechos^ suficientes para determinar una causa de acción.
El primer motivo del recurso es insostenible por falta de alegación oportuna ante la corte inferior del defecto de partes demandadas.
En cuanto al segundo motivo, o sea, el relativo a queda sentencia no está sostenida por la prueba, veamos cuál lia sido la practicada en el juicio.
Sobre la obligación cuyo' cumplimiento se .reclama no lia habido más prueba que la escritura de 13 de octubre dé 1910 que ya dejamos extractada, y la declaración de José Buiz Soler, una de las partes otorgantes de dicha escritura con el carácter de subsecretario y director de Plazuela Sugar Company, quien relata la existencia 'de la deuda de $5,000 garantida con hipoteca, y contraída, según dice, por Juan García Siberio, al cual, antes de expirar el plazo, le fué con-cedida una prórroga para que pagara en las cosechas de 1912 y 1913 con cañas el importe total de la hipoteca, habiendo satisfecho hasta el 14 de julio de 1913, $799.84, y dejado redu-cido el crédito a $4,200.16.
Como se ve por el resultado de las pruebas, lejos de jus-*50tificar la parte demandante que Juan García Siberio, deman-dado, adeuda a Plazuela Sugar Company la cantidad total cuyo pag’o se le reclama, aparece, por el contrario, que él no contrajo la obligación a nombre propio únicamente, sino también a nombre de sus menores hijos, y, por tanto, no puede ser compelido al cumplimiento de dicha obligación en la forma ordenada por la sentencia.
La escritura demostrativa de la deuda está concebida en tales términos que no es dable afirmar que el demandado Juan García Siberio quedara en virtud de ese documento, obligado a pagar por mitad la totalidad de la deuda, y sus hijos menores de edad el resto.
Ante las alegaciones de la demanda en contradicción mani-fiesta con la escritura que se hizo parte de la misma, y la falta de elementos probatorios que nos permitan definir cuál ;sea la cantidad precisa a cuyo pago viene Obligado el deman-dado, se impone como decisión del recurso, la revocación de la sentencia apelada por el segundo motivo invocado, sin per-juicio de que la parte demandante, mediante nueva demanda, pueda ejercitar en forma debida los derechos de que se crea .asistida para el cobro de la deuda que persigue.
Debe revocarse la sentencia apelada, absolviendo de la ■demanda al demandado, Juan García Siberio, sin especial con-denación de costas, reservando a Plazuela Sugar Company ni derecho que le asista para el cobro de la deuda.
Revocada la sentencia apelada y absuelto él demandado de la demanda, con las costas en i la forma ordinaria, sin perjuicio de que la corporación demandada, mediante nueva demanda en forma debida, pueda ejercitar los derechos de que se crea asistida para gestionar el cobro de la deuda de que se trata.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.